Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
	This Final Office Action is in response Applicant communication filled on 03/23/2021, 04/01/2021 and 05/04/2021. 
Claims 1-18 have been amended are currently pending and are rejected as follows.  
Response to Amendments
112 (a) and (b) rejections in the previous Act are withdrawn in view of Applicant amendment as suggested by Examiner and reconsiderations of the amended claims. 
101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 04/01/2021 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments 
Applicant’s 101 arguments have been fully considered but they are unpersuasive. 
Step 2A prong one: Remarks 04/01/2021 p.19 ¶3, p.20 ¶3 argues that Examiner oversimplified the claims by excluding from consideration at Step 2A prong one the processors, memory, sensor input units, servers; intelligent agents and transmitting and Receiving as between the processors, servers, and intelligent agents. 
	For example Remarks 04/01/2021 p.21 ¶4 argues that the excluded elements (i.e. “1st” & “2nd” “intelligent agent[s]”) include a specific way of solving the problem at hand. 
	Remarks 04/01/2021 p.21 ¶ 5-p.23 ¶3 further points to “Enfish” & “McRO” to later argue at Remarks 04/01/2021 p.23 last ¶-p.25 ¶2 that current 1st & 2nd “intelligent agent[s]” similarly reflect specific implementation to achieve improved technological result, namely to determine or generate enterprise plans, including actions that enable automated & autonomous execution of operations associated with a process [i.e. executing a software application based on the enterprise plan, for example, enterprise ERP software]. Further,
	Remarks 04/01/2021 p.25 ¶2 argues that human based decision making is imperfect, by virtue of bias or influence and the current automated and autonomous decision making is performed in view of a software application, such as an ERP system, not in view of organizing human activities.
Examiner considered the arguments respectfully disagrees finding them unpersuasive.
First, Examiner notes Applicant over-reliance on the Original Disclosure in at least 
Remarks 04/01/2021 p.19 last ¶ to p.20 ¶3, p. 24 - p. 25 ¶2, p.27 ¶2 3rd - 5th sentences.
	Examiner reminds Applicant that the claim itself must be evaluated to ensure that the claim itself reflects the disclosed improvement in technology or the computer itself. see MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing “Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343, 1346 113 USPQ2d 1354 (Fed. Cir. 2014)”: “We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. see MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
Second, with respect to the alleged omission of the additional elements from Step 2A prong one,  Examiner reminds Applicant that the abstract idea analysis is still a multi-step, multi-prong analysis, where the additional elements, are not ignored, but rather tested at Step 2A prong two [per MPEP 2106.04] and Step 2B [per MPEP 2106.05]. 
	Here, the processors, memory, sensor input units, servers; intelligent agents and transmitting and receiving as between processors, servers, and intelligent agents, represent computer-based additional elements that were further considered by Non-Final Act 01/01/2021 at p.13 ¶2-p.14 ¶2 and found as not integrating the abstract idea into a practical application [Step 2A prong two] and  were further considered by the Non-Final Act 01/01/2021 p.14 ¶3 - p.16 as not providing significantly more [Step 2B].	
Returning now to Step 2A prong 1, it is noted that Remarks 04/01/2021 p.24 ¶2 - p.25 ¶2 points to several factors of Original Specification ¶ [0003] used to admit that the claims are directed toward decision making, albeit praised as automated decision making. 
	Yet, the Original Specification ¶ [0003] last sentence further confirms that the abstract, entrepreneurial nature of the problem: “One or more of these factors can lead to sub-optimal enterprise financial and operational performance”. Also, the decision making praised as part of the solution [at Remarks 04/01/2021 p.24 ¶2-p.25 ¶2] is also abstract exemplified at Original Specification ¶ [0082] as “underwriting decisions, comprising assessing the risk of each policy, and generating a policy price for each request, i.e. a risk rating and pricing output”, and similarly exemplified at  Original Specification ¶ [00084] 2nd sentence as “decide which claims to pay/not pay and which entities (policy holders/patients, medical providers/payees, social networks, internal employees) are committing fraud”. Even the alleged intelligence provided by “intelligence agents” also reflects an entrepreneurial improvement as opposed to a technological one. see Original Specification ¶ [0063] last sentence: “The regular price plans and forecast quantity output generated by the regular pricing intelligent agent 504 is used as input by the procurement or replenishment order intelligent agent module 506”.
          Thus, not only is the problem entrepreneurial as articulated at Original Specification ¶ [0003] last sentence, but so is the solution to the problem, both of which do not raise to a level of actual technological improvement since Applicant simply aims to improve the bias and influences of human operators (Original Specification ¶ [0003]) in enterprise environments such as retail planning (Original Specification ¶ [0002]). Simply said such solution is entrepreneurial and abstract rather than technological. MPEP 2106.05(a)II corroborates that: it is important to keep in mind that an improvement in the abstract idea itself (e.g.  fundamental economic concept) is not an improvement in technology. For example MPEP 2106.04 I. cited “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979”: to state that a “groundbreaking, innovative, or even brilliant” [here intelligent] “discovery “does not by itself satisfy the §101  inquiry” which was further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” [here intelligent]. “An advance of that nature is ineligible for patenting”. A similarly Certain Methods Of Organizing Human Activity” but not improvement to actual technology or the computer itself. Simply said here, as in “SAP” supra “no matter how much of an advance” [here intelligence] in the field the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective [Remarks 04/01/2021 p.23 last ¶] and improvement to actual technology. MPEP 2106.04. Thus there is a preponderance of evidence for the claims still reciting describing or setting forth the abstract idea. 
Step 2A prong two: Remarks 04/01/2021 p.27 ¶2- p.28 ¶1 further argues that the 1st & 2nd “intelligent agent[s]” determine 1st & 2nd “enterprise plans” used to execute retail software operation for controlling the operation of an enterprise process (ref 240 in Fig.2), which taken as a whole, render claims 1, 10 rooted in computer technology as in “DDR”
thus integrating the abstract idea into a practical application. 
	Examiner fully considered Applicant argument respectfully disagrees finding it unpersuasive.  Examiner first notes that the consideration for “Enfish” and “McRO” made by Applicant at Remarks 04/01/2021 p.21 ¶ 5-p.23 ¶3 at Step 2A prong one, is applicable tor Step 2A prong two and thus will be address here. Specifically, per MPEP 2106.04(d)(1) 
Examiner follows said MPEP guidance and finds that the eligible Enfish’s claims were directed improvement in computer capabilities conferred by self-referential table for a computer database. Examiner also finds that the eligible McRO’s claims were directed to computer-related technology conferred by automatic lip synchronization and facial expression animation. Similarly per MPEP 2106.05(a) as cited by MPEP 2106.04(d) I, the DDR’s claims improved to the functioning of computer since they modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage.
	Here however, there is nothing akin to the technological details of self-referential storage as in “Enfish”, the automatic lip synchronization and facial expression animation of “McRO”, or even the modified a conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage as in “DDR”. Rather the additional elements [i.e. st & 2nd “enterprise plans” to execute retail software operation for controlling the operation of an enterprise process, as admitted by Applicant himself at Remarks 04/01/2021 p.27 ¶2- p.28 ¶1.
	Such computerized functions executed by the additional elements [here agents, processors, servers, memory, snesors etc.], are tested per MPEP 2106.05(f), and found as mere application of the already identified abstract idea, such as to further receive, store, or transmit data1 as well as to execute the abstract business method or mathematical algorithm2 and requiring use of software [argued at Remarks 04/01/2021 p.25 ¶2 as automated & autonomous decision making is performed in view of a software application] to tailor information [here “polic[ies]” for “control” & “decision”] and provide it to user on a generic computer3 [here “transmit[ted]” to “third server”], which do not integrate the abstract idea into a practical application or provide significantly more. 
	Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer4 does not integrate a judicial exception into a practical application or provide an inventive concept.  For example a process for monitoring audit log data [akin here to transaction data on control and decision making policies] that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer5 [as argued here at Remarks 04/01/2021 p.25 ¶2 on autonomous decision making to fix user bias and influence] does not integrate a judicial exception into a practical application or provide an inventive concept. Similarly, narrowing the abstract idea to a filed of use or technological environment [here at Remarks 04/01/2021 p.25 ¶2 as decision making is performed in view of a software application] also does not integrate the abstract idea into a practical application. MEP 2106.05(h). Same considerations are applicable per Step 2B.
	In conclusion the claims still recite, describe or set forth the abstract idea [tested at Step 2A prong one] with their additional elements not integrating the abstract idea into a practical application [Step 2A prong two] or providing significantly more [Step 2B]. 
Response to prior art arguments
	Applicant’s prior art arguments were fully considered but moot in view of the new grounds of rejection. Specifically, Examiner is no longer relying on the prior art of Garvey
as contested by Applicant at Remarks 04/01/2021 p.29-p.31, but relies on Solomon, Neal US 20020069134 A1 which remains contested by Applicant at Remarks 04/01/2021 p. 32 ¶4 as not teaching a simulation as recited by: “a first decision making policy for selecting a first next action for the first enterprise plan based on the first optimal control policy, the first decision making policy comprising a function for determining the first next action for the first enterprise plan by evaluating a simulation function for simulating the process”.
	Examiner fully considered Applicant argument but respectfully disagrees, first noting that Applicant does not provide explicit definition for “simulating”. Thus, Examiner interprets “simulating” as broadly understood by one of ordinary skills in the art, to include: modeling, projecting, predicting, forecasting, imitating etc.  Based on such definition, 
	Solomon ¶ [0012] teaches or suggests modeling, projecting, predicting, forecast: “Traditional data mining techniques have employed pattern recognition and statistical modeling algorithms in order to organize and assess large pools of data. One outcome of the use of data mining has been in the area of collaborative filtering where recommendations are made to customers on the basis of inferences of other customers' similar interests. But a new generation of artificial intelligence technologies provides the ability to produce complex data analyses and syntheses that reveal more accurate predictions” [i.e. here simulations] because they adapt to changing circumstances” [here decision making and control policies further detailed below]. “By integrating data analysis and synthesis tools with search and transaction tools, these recommendation” [i.e. next actions] “and predictive capabilities are more useful”. Furthermore, 
	Solomon ¶ [0025] states: “Analytical agents (Ms) are employed at the database system level for data mining, data analysis and data synthesis. AAs get continuous data inputs of general economic and market trends as well as company and product/service information. AAs have several functions, including making recommendations” [next actions] “by using advanced collaborative filtering techniques. In addition, AAs synthesize information in the form of producing customized reports”. 

Solomon ¶ [0034] “INAs are informed by Ms, which provide data analysis and synthesis functions, such as collaborative filtering-based recommendations” [another example of decision and control policies], scenario forecasts and trend histories, that are crucial for effective negotiations”.
	Solomon ¶ [0248] further recites: “There are different main types of promotions outlined in Fig. 17. In general, products that use decaying technology 2060 and services that use off-peak capacity 2070 are discounted” [decision and control policies]. “Also Fig.18. In addition bundled items, possess fewer features or lower quality, have multiple units or less time-sensitive 2080 are discounted. Info about discounts is broadcasted as promotions outlining these sales opportunities”
	Solomon ¶ [0255] last sentence: “By time shifting various risk contingencies” [as another examples of next actions], “risks can be diluted over time so as to overcome a temporary supply imbalance. Risk penalties can come in the form of cash or future discounts or coupons”.
	Solomon discloses similar examples at ¶ [0394] last two sentences, ¶ [0414] 1st sentence, ¶ [0419] - ¶ [0421]. 
	
	Equally important, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art [here Solomon’s agents teaching automated negotiation and procurement at Remarks 04/01/2021 p.32 ¶4] cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
          
	Thus, the Examiner believes there is a preponderance of evidence for Solomon
teaching or at least suggesting the contested simulation features. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
or at least describe or set forth the abstract idea except where strikethrough: 
//
	- receiving, selected from the group of location data, product data, customer data, and transaction type data; 
	- determining transformed transaction data, 
		- determining one or more transaction values of the transaction data for each of the two or more previous time periods; 
		- determining a power spectrum based on the time series of the transaction data; 
		- wherein the transformed transaction data comprises the transaction data and the power spectrum; 
	- transmitting the transformed transaction data 
	/ “/ 
	- determining, 
	/ : /
	- 
	- a first optimal control search policy for determining a first plurality of control coefficients from the transformed transaction data, and 
	- a first decision making policy for selecting a first next action for the first enterprise plan based on the first optimal control policy, the first decision making policy comprising a function for determining the first next action for the first enterprise plan by evaluating a simulation function for simulating the process, 
     - 37 -the first enterprise plan determined based on the transformed transaction data and the first decision making policy selected from the group of an upper bound and a lower bound; 
	- determining, 
		- 
		- a second optimal control search policy for determining a second plurality of control coefficients from the transformed transaction data and the first enterprise plan, 
		- a second decision making policy for selecting a second next action for the second enterprise plan based on the second optimal control policy, the second decision making policy comprising a function for determining the second next action for the second enterprise plan by evaluating the simulation function, 
		- the second enterprise plan determined based on the first enterprise plan, the transformed transaction data, and the second decision making policy second next action; 
	- 
	/ “”; “and” 
	- wherein the first enterprise plan is an upper bound or a lower bound to the second enterprise plan.                        (independent Claims 1, 10)
	
	“for two or more future time periods comprising a first future time period and a second future time period” 
	- determining the first enterprise plan for the first future time period; and  
	- 38 -- determining the second enterprise plan for the second future time period.        (dependent Claims 2, 11)
	- the first enterprise plan and the second enterprise plan comprise retail assortment plans, each retail assortment plan comprising at least one selected from the group of an assortment plan, a retail price plan, a demand plan, a replenishment plan, and a packing plan.                                          (dependent Claims 3, 12)
	- the first enterprise plan and the second enterprise plan comprise retail promotional plans, each retail promotional plan comprising at least one selected from the group of a quarterly promotional product selection plan, a weekly promotional product selection plan, a weekly promotional price selection plan, a demand plan, and a retail inventory allocation plan.          (dependent Claims 4, 13)
	- the first the second enterprise plan comprise retail price plans, each retail price plan comprising at least one selected from the group of a retail markdown plan, a retail demand plan, and a retail inventory allocation plan. 
(dependent Claims 5, 14)
	- the first enterprise plan and the second enterprise plan comprise insurance plans, each insurance plan comprising at least one selected from the group of an insurance policy price plan, a claim adjudication plan, a claims fraud detection plan, and a claims subrogation plan.                      (dependent Claims 6, 15)
	- for a subsequent future time period in the two or more future time periods: 
	       - determining a subsequent enterprise plan based on the first enterprise plan, the second enterprise plan, the transformed transaction data, and the second decision making policy;  
		- 39 -- wherein the subsequent future time period is the next time period after the second future time period in the two or more future time periods; and 
		- wherein the first enterprise plan is a constraint to the subsequent enterprise plan.                        (dependent Claims 7, 16)
	- 
	- 
	- plan and the second enterprise plan / are further determined / based on at least one enterprise plan .   
(dependent Claims 8, 17)
	.                          
(dependent Claims 9, 18)
Examiner again points to MPEP 2106.04(a)(2)II to submit that the character as a whole of the claims under broadest reasonable interpretation still cover the abstract grouping of “Certain Methods of Organizing Human Activities” including: 
	= fundamental economic practice taking the form of “1st / 2nd enterprise plans” at independent Claims 1, 10, narrowed as “at least one of assortment plan, retail price plan, demand plan, replenishment plan, packing plan” at dependent Claims 3, 12, narrowed as “at least one of quarterly promotional product selection plan, weekly promotional product selection plan, weekly promotional price selection plan, demand plan, and retail inventory allocation plan” at dependent Claims 4, 13, narrowed as “at least one of retail markdown plan, retail demand plan, and retail inventory allocation plan” at dependent Claims 5, 14, narrowed as “at least one of insurance policy price plan, claim adjudication plan, claims fraud detection plan, and claims subrogation plan” at dependent Claims 6, 15, narrowed “for” respective  “1st” & “2nd  future time period including 2 or more future time periods” at dependent Claims 2,11,- 39 - “subsequent future time period is next time period after second future time period in the two or more future time periods” at dependent Claims 7, 16; and 
	= commercial interactions and/or business relations [here “executing operations associated with process for retail enterprise” at preamble of independent Claims 1, 10, decision making policy for selecting a first next action for the first enterprise plan based the first optimal control policy”, “enterprise model for retail process”; at independent Claims 1, 10, respective “1st and 2nd enterprise plan determined based on transformed transaction data, decision making policy, and enterprise model” etc. at independent Claims 1,10, “1st enterprise plan is a constraint to subsequent enterprise plan” at dependent Claims 7, 16).
	Said  Certain Methods of Organizing Human Activities also appear implementable through a combination of abstract “Mathematical Concepts” [here “determining a power spectrum based on to time series of transaction data”, “simulation function”, “function for determining” “coefficients”, “upper & lower” “bound(s)” etc. in light of MPEP 2106.04(a)(2) (I)] and possibly evaluation and judgement of the abstract  “Mental processes” grouping [here “first decision for selecting first next action for first enterprise plan based on first optimal control policy, the first decision making policy comprising a function for determining the first next action for first enterprise plan by evaluating simulation function for simulating the process” per MPEP 2106.04(a)III]. 
Thus, there is a preponderance of evidence demonstrating that the claims recite, or at least set forth or describe the abstract exception per Step 2A prong one. MPEP 2106.04.
---------------------------------------------------------------------------------------------------------------------
This judicial exception is not integrated into a practical application because, the additional computer-based elements as initially strikethrough above, are now considered and found to merely apply the abstract idea. see MPEP 2106.05(f). Here, the fact that the claims require at independent Claims 1,10 the generally recited “sensor input” and “first”, “second”, “third” “servers”, “memory”, “processors” to receive, store, transmit data, which under broadest reasonable interpretation, represent mere examples of invoking computers as tools6. 
	Similarly, the language such as “by / at 1st / 2nd intelligent agent at” respective “1st/2nd” server” “determining” respective “1st/2nd  enterprise plan” as well as language such as “at 3rd server” “performing the retail process”,”3rd server configured to execute a software application for controlling the operation”, at independent Claims 1,10 and 1st / 2nd  intelligent agent determines the 1st / 2nd enterprise plan” at dependent Claims 2, 11 represent mere forms of using computer elements to apply the abstract business method [supra] or mathematical algorithm [supra]7.
	Similarly, the monitoring of audit log data [preponderantly & repeatedly claimed here as “transaction data”] executed on computer8 [supra] and requiring software [here “intelligent agents” also “execute a software application for controlling the operation of at least some of the computing devices”] to tailor [”transform”, “simulate”, also “to implement the process for the enterprise”] information and provide [“transmit”] it to the user on a computer9 [supra] also represent combined forms of applying the abstract ideas. 	Analogously MPEP 2106.05(a), (f) both state that accelerating or increasing the speed of an abstract process such as analyzing audit log data10 [akin here to “autonomously executing retail operations” at preamble of independent Claims 1, 10] when the increased speed comes from the capabilities of general-purpose computer [supra] do not integrate, the previously identified abstract idea into a practical application. see MPEP 2106.04(d) citing MPEP 2106.05 (a), (f). 
	Alternatively, the combination of the additional computer-based elements could also be viewed to link the abstract idea to a field of use or technological environment. For example, limiting the combination of collecting information, analyzing it, and displaying certain results of collection and analysis [as identified above] to technological environment11 [here “sensor inputs, “intelligent agents” of respective “servers” etc.] represent, along with the requirement to perform transactions using computers that receive and send information over a network12, mere examples of field of use or technological environment which also do not integrate abstract idea into practical application. MPEP2106.04(d) citing MPEP2106.05(h). 




 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [MPEP 2106.05(f)], and/or limit the abstract idea to a field of use or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. Also assuming arguendo that, in addition to MPEP 2106.05(f) and/or (h), additional evidence would further be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine, conventional, Examiner would further point MPEP 2106.05(d): 
	* MPEP 2106.05(d) II finding the storing and retrieving information in memory13
[here “second memory having: first intelligent agent for determining a first enterprise plan” at independent Claim 10,  “the second memory further having:- 43 - a third intelligent agent having a decision making policy and an enterprise model” at independent Claim 17],
electronic recordkeeping14 [repeatedly and preponderantly claimed above with respect to “transaction data / values”] as well as the receiving or transmitting data over a network [here between “1st, 2nd, 3rd servers” at independent Claims 1,10], even when utilizing intermediary computer to forward information15 [here “intelligent agents are configured to operate on 2nd server in one of: a series configuration” at dependent Claims 9, 18] as
 well-understood, routine or conventional.
      
       * MPEP 2106.05(d) I (2) is alternatively relied upon by Examiner to point evidence at
	- Original Specification ¶ [00031] states : “Reference is made to Fig. 1, which shows an autonomous enterprise planning system according to an embodiment of the present invention and indicated generally by reference 100”.
	- Original Specification ¶ [00032] 2nd sentence: “The operational processes 101 are typically under the control of human planners, who for example, manually input plans 104 into planning or other similar operational systems 106 which may also be integrated into ERP (Enterprise Resource Planning) systems or other operational computer systems indicated generally by reference 108 in Fig. 1”.
	- Original Specification ¶ [00033] “The operational or enterprise processes 102, on the other hand, generate large amounts or volumes of data. The data may be generated by-both manned and unmanned transaction systems in physical commerce and/or virtual commerce facilities”. However, as previously considered above in light of MPEP 2106.05(a), (f) accelerating / increasing the speed of a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer does not save the claims from patent ineligibility.  
	- Original Specification ¶ [00061] last sentence reciting at a high level of generality: “Each of the intelligent agent modules comprises a general architecture or configuration as described above with reference to Fig. 4”.
	- Original Specification ¶ [00038] 4th sentence reciting at a high level of generality: “The computer servers are operatively coupled through a network, or other communication mechanism, for example, an Ethernet network, and indicated generally by reference 211”.
	- Original Specification ¶ [00039] last sentence reciting at a high level of generality: “Each of the servers comprises computer hardware operating under stored programmed control, computer code and/or software to perform the processes and functions associated with core computer system functions, and the processes and operations according to embodiments of the present invention as described in more detail herein. The particular implementation details will be within the understanding of those skilled in the art of computers and computer programming”.
	- Original Specification ¶ [000102] 1st - 2nd sentences, reciting at a high level of generality: “The present invention may be embodied in other specific forms without departing from the spirit or essential characteristics thereof. Certain adaptations and modifications of the invention will be obvious to those skilled in the art”.
	
	* MPEP 2106.05(d) I (2) (c) is alternatively relied upon by Examiner to cited publications such as: US 20130218498 A1 stating at ¶ [0011] According to a second known technique, described in the publication "Hamsch, M.; Hoffmann, R.; Buff, W.; Binhack, M.; Klett, S.; "An interrogation unit for passive wireless SAW sensors based on Fourier transform Ultrasonics, Ferroelectrics and Frequency Control", IEEE Transactions on, November 2004", the interrogation may be carried out by a frequency scan of an interrogation signal of larger spectral breadth than the sensor resonance width, in a frequency range covering the two natural resonant frequencies of the resonators, followed by an analog-to-digital conversion of the signal received as echo, making it possible to carry out a fast Fourier transform and an extraction of the spectrum of this signal, from which the two natural resonant frequencies sought may be deduced. This second technique presents notably the drawback of requiring significant calculation means.
- In conclusion - 
Claims 1-18 although directed to statutory categories (“method” or process, “system” or machine) they still recite, or at least set forth or describe the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	
	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 1, 18 are independent and have been amended to recite, at 2nd to last limitation “the operation of at least some of the computing devices”. While there is antecedent for 
“operations associated with a process” (Claim 1,10) and for “second enterprise plan for operating the process using the second intelligent agent” there is insufficient antecedent basis for “the operation of at least some of the computing devices” at the 2nd to last limitation, thus rendering said claims vague and indefinite. 
	Claims 2-9, 11-18 are dependent and rejected upon parent Claims 1, 10 
Examiner recommends that Applicant clarify if the contested operation is associated to any other operations and/or amend accordingly. Clarifications and/or corrections are required. 
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
           * Solomon, Neal US 20020069134 A1 hereinafter Solomon in view of
	*  Gilmore et al, US 20170032400 A1 hereinafter Gilmore. As per, 
Claims 1, 10 
Solomon teaches or suggests: 
	“A method of autonomously executing operations associated with a process for an enterprise performed within an enterprise network comprising a plurality of distributed computing devices, the plurality of distributed computing devices comprising a plurality of point-of-sale devices and a plurality of enterprise servers, the plurality of distributed computing devices in network communication, comprising”: / 
	“A system for autonomously executing operations associated with a process for an enterprise performed within an enterprise network comprising a plurality of distributed computing devices, the plurality of distributed computing devices comprising a plurality of point-of-sale devices and a plurality of enterprise servers, the plurality of distributed computing devices in network communication, comprising a first server of the plurality of enterprise servers, the first server having a first processor in communication with the first memory; the second server of the plurality of enterprise servers having: a second memory, the second memory having (Solomon ¶ [0205]-[0208]. ¶ [0025] Analytical agents (Ms) are employed at the database system level for data mining, data analysis and data synthesis. AAs get continuous data inputs of general economic and market trends as well as company and product/service information. AAs have several functions, including making recommendations by using advanced collaborative filtering techniques. In addition, AAs synthesize information in the form of producing customized reports. 
	Solomon ¶ [0034] INAs are informed by Ms, which provide data analysis and synthesis functions, such as collaborative filtering-based recommendations, scenario 
	Solomon ¶ [0045] last sentence the system architecture is designed to integrate into supply chain management (SCM), enterprise resource planning (ERP) and customer relationship management (CRM) software systems. ¶ [0087] 3rd sentence ERP software [similar to current Original Spec mid-¶ [00032]) runs the internal business processes, such as finance, accounting, human resources and manufacturing control. 
	Solomon ¶ [0248]: There are different main types of promotions outlined in Fig. 17. In general, products that use decaying technology 2060 and services that use off-peak capacity 2070 are discounted. Also Fig.18. In addition bundled items, possess fewer features or lower quality, have multiple units or less time-sensitive 2080 are discounted. Info about discounts is broadcasted as promotions outlining these sales opportunities. 
	Solomon ¶ [0255] last sentence: By time shifting various risk contingencies, risks can be diluted over time so as to overcome a temporary supply imbalance. Risk penalties can come in the form of cash or future discounts or coupons. 
	Solomon ¶ [0258] Agents do not only have the power to negotiate and contract, but also to use contingencies, by both buyers and sellers and with penalties and without penalties (depending on the nature of the contingencies). In Fig. 22, the logistics of transaction contingencies are shown. In order to focus negotiations with one seller, a buyer may delay a seller negotiation for a time 2319. One way to do this is for a buyer and seller to express an interest in a transaction 2320. Before closing the transaction, a 
	Solomon ¶ [0268] Intelligent negotiation agents (INAs) are complex autonomous software agents programmed to conduct interactive negotiations with specific rules or goals. Because INAs are intelligent--they use artificial intelligence technologies--they evolve their operations beyond initial pre-programmed parameters so as to adapt to changing market conditions. to develop adaptive programming, the agents operate within a multi-agent system MAS according to second-order system rules that govern the primary rules of the immediate negotiation functions. Such MAS meta-rules allow the agents to evolve operational negotiation rules in a complex distributed computer system.
	Solomon ¶ [0272] The demand-initiated buyer driven negotiation process operates by each agent (a) receiving, (b) reviewing and (c) evaluating the input bids and (d) deciding the best options to respond) /:
	
	- “receiving, at a first server of the plurality of enterprise servers, transaction data from the plurality of point-of-sale devices, the transaction data defined as a time series”    
	(Solomon ¶ [0210] 3rd-4th sentences: corporate databases 1005 receive data inputs in real time as seller inter-agents S-IAs 1015, filter info for seller showcases 1045. seller AAs (S-AAs) analyze market data inputs for seller inter-agents (S-IAs) while B-AAs analyze market data inputs for B-IAs. ¶ [0238] 2nd sentence: showcases are accessed according to time-sequence. ¶ [0290] Fig.34 shows time-based sequences) “including a plurality of transaction data items corresponding to two or more previous time periods” (Solomon ¶ [0034] INAs are informed by Ms, which provide data analysis & synthesis functions, such as collaborative filtering-based recommendations, scenario forecasts and trend histories. Solomon ¶ [0040] 3rd sentence: Historically, multi-item bundle bidding has emphasized the sale of multiple items from one seller to multiple buyers such as an FCC spectrum auction), “the plurality of transaction data items comprising at least one selected from the group of location data (Solomon ¶ [0031] 4th sentence: INA interactions may occur in parallel at buyer or seller locations. Similar ¶ [0302]-¶ [0306]), “product data” (¶ [0248] 2nd sentence: products that use decaying technology 2060 and services that use off-peak capacity 2070 are discounted. ¶ [0347] last sentence: dynamic pricing contingent rd sentence: Pre-set bundle one consists of products 1 & 2 and service 1, pre-set bundle two consists of products 3 & 4 and service 2 and pre-set bundle three consists of products 5 & 6 and service three), “customer data” (¶ [0026] 2nd sentence: genetic programming approaches are used &  genetic algorithms and neural network methods, that compare constantly changing market conditions with customer preferences & provide adaptive real time analysis & customized advice) and transaction type data” (¶ [0154] Fig.42 illustrates INA auction module, including a listing of several auction types. ¶ [0248] noting a different example with different main types of promotions in Fig.17. Fig. 42 & ¶ [0314] 1st sentence other example referring to INA auction module, which specifies auction types);
	
	- “determining transformed transaction data, at the first server, by”,
		- “determining one or more transaction values of the transaction data for each of the two or more previous time periods” (Solomon ¶ [0222]: Fig.5 illustrates how S-AAs feed filtered data to S-IAs 1325 for inclusion into a showcase. Data included in showcases is primarily derived from corporate databases 1320, data is also input from pricing module 1330, promo module 1335 and risk management options-RMO module 1340. Further description of these modules in Figs.14-22, 41-44. At any given moment, the showcase database view will be different since it represents snapshots of constantly moving data streams that can be seen over time 1315. Also see Figs 18-19);
		- “determining a based on the time series of the transaction data” (Solomon ¶ [0222] last sentence: at any given moment, the showcase database view will be different since it represents snapshots of constantly moving data streams that seen over time 1315. Solomon ¶ [0245] Because the system contains a layer of mobility and because mobility is location-dependent, proximity marketing in which a promo is contingent on specific point in space-time matrix is used as in Fig.16. Also Figs.17-19);
		- “wherein the transformed transaction data comprises the transaction data and the  (Solomon ¶ [0330] 2nd sentence: S-INAs use S-AAs 5017 that use forecasting analysis of item combinations 5016 and demand shaping of time-sensitive promo invitations 5020 if a surplus of items creates an incentive by sellers to shift buyer nd-3rd sentences: aggregation process allows vendor to provide discount pricing, upon which, after a specified time, buyers and seller ultimately agree aggregation process automates wholesaler intermediary function to clear markets);
	- “transmitting the transformed transaction data from the first server to a second server of the plurality of enterprise servers” (Solomon ¶ [0044] 1st sentence: numerous advantages of present system over earlier technologies involving (1) distributed database architectures (2) database search methods etc. ¶ [0217] 1st sentence: The layers of a CCN described as: (1) Corporate databases and customer GUI are front end or top layer; (2) showcase databases are at 2nd layer etc. ¶ [0020] The present invention consists of two interdependent systems: (I) A network operating system for databases, database search, data analysis and synthesis, database inter-agents & data collaboration and (II) A multi-agent system for negotiation and completion of transactions between parties. ¶ [0021] 1st system consists of Cooperative Communications Networks (CCNs) comprised of primarily vertical industry participants. Participants use database showcases to stream data on products, services and bundles, continuously in real time. Showcase databases use showcase inter-agents to automate the item selection process; such inter-agents access analyses of market trends and behavior to make item selections for inclusion into a showcase. ¶ [0029]: Inter-agents are used to perform functions between human and machine. For instance, showcase (or seller) inter-agents (S-IAs) automate the continuous updating of showcase databases. ¶ [0031] 1st sentence: Once CSA has initiated search query for information (and promotions) to CCN showcase databases, at least two s-INAs respond with initial ask price & alternative prices for different product or service features, nd sentence: showcase is a database containing constantly updated info from corporate database. Corporate databases 1005 receive data inputs in real time as seller inter-agents S-IAs 1015, filter information for seller showcases 1045. ¶ [0233] Showcase databases are accessed by a commercial search agent (CSA) as in Fig.10. The CSA (1535) is informed by a B-AA (1540) in order to focus the search. In addition, promotions (1530) target, and invite, CSA searches. The CSA accesses the showcase databases as continuously looped queries (1550). Since showcases are continuously updated, each search is accurate and fast. Solomon ¶ [0265] 2nd sentence: S-IAs (2503, 2504 and 2505), after being informed by S-AAs (2495, 2496 and 2497) (which interact directly with corporate databases (2490, 2491 and 2492), interact with the B-IA (2501. Solomon ¶ [0287] Referring to FIG. 32, three showcases are highlighted. Each showcase receives inputs from S-IAs, S-AAs and corporate databases);

	- “determining, by a first intelligent agent at the second server, a first enterprise plan, the first intelligent agent for determining the first enterprise plan” (Solomon ¶ [0210] foundation of present system is commercial communications network (CCN) architecture in Fig.1. A showcase is database containing constantly updated infofrom a corporate database. Corporate databases 1005 receive data inputs in real time as seller inter-agents (S-IAs) 1015, filter info for seller showcases 1045. Analytical agents (Ms) for both seller 1010 and buyer 1013 analyze and filter information: seller AAs (S-AAs) analyze market data inputs for seller inter-agents (S-IAs) while B-AAs analyze market data inputs for B-IAs. ¶ [0211] On seller side, promotions & risk management option (RMO) contracts are provided to showcase by S-IAs from promotion and RMO modules 1020). ¶ [0214] 1st sentence: Once a B-AA has analyzed a product or service category, this info is forwarded to B-IA, which then initiates search of showcases by activating a commercial search agent CSA 1060. ¶ [0218] 1st, 2nd, 5th sentences: Fig. 3 illustrates a showcase database system whereby corporate databases 1155 use analyses from S-AAs 1180 as well as receive corporate data inputs. S-IAs 1157 use S-AAs to analyze and filter data to continuously place new products and services in each respective company showcase database 1160. Showcases thus reflect most current data on products and services, and are informed by market data; as market data changes, showcase data constantly updates to respond. ¶ st-2nd sentences: a CCN overlap in more than one industry. Such horizontal (or trans-vertical) showcases combine multiple categories of items and can be accessed by multiple showcase systems. For additional algorithmic details see Solomon ¶ [0221]-¶ [0227], ¶ [0233]- ¶ [0235], ¶ [0238]- ¶ [0240]) “the first intelligent agent comprising”:
		
		- “a first sensor input unit for receiving the transformed transaction data”
	      (Solomon teaches several examples as follows:
	       Solomon ¶ [0392]: Referring to Fig.74, neural networks are applied to the present multi-agent system. Initial solutions 7315 to computation problems are developed based on available information, typically market data inputs 7305. NNs are generated 7325 based on available market data and based on a comparison of optimal statistical scenarios (7330). Statistical scenario comparisons may involve fuzzy logic inputs 7320.
	       Solomon ¶ [0025] 2nd sentence: analytical agents - AAs get continuous data inputs of general economic & market trends and company & product/service information.
	       Solomon ¶ [0210] 3rd sentence: corporate databases 1005 receive data inputs in real time as seller inter-agents S-IAs 1015, while B-AAs analyze market data inputs for B-IAs. ¶ [0222] 3rd sentence: Though data included in showcases is primarily derived from corporate databases, data is also input from pricing module 1330, promo module 1335, RMO module 1340. ¶ [0234] 2nd sentence: (1) Market data 1552 is input into B-AAs 1620. (2) Various promotions 1585, 1590, etc. are input into showcases via S-IAs.
                  Solomon ¶ [0253] 2nd sentence: Seller AAs 2235 are constantly receiving market data inputs 2215 and dynamic pricing data inputs while assessing risk priorities and preferences 2245. ¶ [0272] 1st sentence: demand-initiated buyer driven negotiation process operates by each agent (a) receiving, (b) reviewing and (c) evaluating the input bids and (d) deciding the best options to respond.  ¶ [0287] 2nd sentence: Each showcase receives inputs from S-IAs, S-AAs and corporate databases)
	
 		- “a first optimal control search policy for determining a first plurality of control coefficients from the transformed transaction data”, “and”
	         (Solomon teaches several examples as follows: 
nd-3rd sentences: aggregation process allows vendor to provide discount pricing, upon which, after a specified time, buyers and seller ultimately agree. aggregation process automates wholesaler intermediary function to clear markets.
		Solomon ¶ [0242] Just as buyers configure CSA filters, sellers invite specific buyers to special promotions by micro-casting unique discount or incentive opportunities 1920. Taken as whole these seller-driven inducements create demand-shaping of distinct buyer needs 1930. By influencing buyer activity, seller control its suppliers more smoothly & even out buyer demand. Such demand shaping occurs at CSA & promotional level. 
		Solomon ¶ [0251] 5th-7th sentences: discounts are again specified according to product decay curve or by supply & demand curves or services yield management curve. It is important to note multivariate nature of discounting beyond price factor alone, since quantity, quality, features, bundle & time-sensitivity are each important criteria that affect customer demand. In fact, these multi-faceted item criteria allow promotional cross-marketing for sellers to provide marketing opportunities before or during initial search
		Solomon ¶ [0248] There are different main types of promotions outlined in Fig.17. In general, products that use decaying technology 2060 and services that use off-peak capacity 2070 are discounted. Also Fig.18. In addition bundled items, possess fewer features or lower quality, have multiple units or less time-sensitive 2080 are discounted. Info about discounts is broadcasted as promotions outlining these sales opportunities
		Solomon ¶ [0299] Automated negotiation is illustrated in Fig.38 in a demand-initiated sales system. The sequences specified alternate between buyer and seller in a compromise process within pre-established parameters between one buyer (B-INA) and one seller (S-INA). In the illustrated example, there are two main parts of the process. The first part of the process negotiates a first variable)

		- “a first decision making policy for selecting a first next action for the enterprise plan based on the first optimal control policy, the first decision making policy comprising a function for determining the first next action for the first enterprise plan by evaluating a simulation function for simulating the process”
	(Solomon teaches several examples as follows:

	Solomon ¶ [0255] last sentence: By time shifting various risk contingencies, risks can be diluted over time so as to overcome a temporary supply imbalance. Risk penalties can come in the form of cash or future discounts or coupons.
	Solomon ¶ [0299] Automated negotiation is illustrated in Fig. 38 in a demand-initiated sales system. The sequences specified alternate between buyer and seller in a compromise process within pre-established parameters between one buyer (B-INA) and one seller (S-INA). In the illustrated example, there are two main parts of the process. The first part of the process negotiates a first variable. Fig. 38. Fig. 39A step 3820->3840)
	
	“the first enterprise plan determined based on the transformed transaction data and the first decision making policy of the first intelligent agent, wherein the first enterprise plan comprises at least one selected from the group of an upper bound and a lower bound” (Solomon ¶ [0045] 3rd-4th sentences: the system adapts rapidly since prices change continuously based on market factors. Such a system is especially well suited for revenue management in which prices are dynamic for high peak and low peak times
Solomon ¶ [0255] 2nd-4th sentences noting a different example where risks are either re-packaged 2260 or time shifted 2290. If they are re-packaged, the risks can be either concentrated 2255 (for maximum return on upside) or diluted 2310 for risk diversification (minimum loss on downside). By time shifting various risk contingencies, risks can be diluted over time so as to overcome a temporary supply imbalance. Risk penalties can come in the form of cash or future discounts or coupons);
	
	- “determining, at a second intelligent agent at the second server, a second enterprise plan” (Solomon ¶ [0246], ¶ [0295], ¶ [0296], ¶ [0300] detailed below), “the second intelligent agent comprising”:
		- “a second sensor input unit for receiving the transformed transaction data and the first enterprise plan” (Solomon Figs. 74->77 and ¶ [0392]: Referring to Fig.74, th sentence these promotions are in form of exploding offers diminish over time until deadline is realized and they expire. ¶ [0295] 3rd sentence: each seller analytical agent S-AA may supply or emphasize different kinds of data, which may influence the seller]s intelligence negotiation agent S-INAs first counter bid. This info input involve collaboration so as to narrow the focus of customer data in order to facilitate customization)
		- “a second optimal control search policy for determining a second plurality of control coefficients from the transformed transaction data and the first enterprise plan”, 
	     (Solomon ¶ [0296] Again S-INAs respond with 2nd counter offers 3755 & 3765
	      Solomon ¶ [0300] 2nd set of variables is similarly negotiation by pre-established parameters until final compromise is reached 3806. outcome of 2nd variable(s) negotiation may influence 1st negotiation outcome, and thus 1st variable may require negotiation. Once equilibrium is achieved in numerous variables negotiation process is completed)
		- “a second decision making policy for selecting a second next action for the second enterprise plan based on the second optimal control policy, the second decision making policy comprising a function for determining the second next action for the second enterprise plan by evaluating the simulation function” (Solomon ¶ [0246] 4th sentence if B-INA does qualify, S-INA offers it specific, time-sensitive promo at specific location 2050 by accessing promotion module. For other algorithmic see details at ¶ [0294]-¶ [301]) “the second enterprise plan determined based on the first enterprise plan, the transformed transaction data, and the second decision making policy of the second intelligent agent and the enterprise model of the second intelligent agent” (Solomon ¶ [0246] 5th sentence these promotions are in form of exploding offers that diminish over time. Solomon ¶ [0300] 2nd set of variables is similarly negotiation by pre-established parameters until final compromise is reached 3806. Solomon outcome of 2nd variable(s) negotiation may influence 1st variables negotiation outcome and thus 1st variable may require negotiation. Once equilibrium is achieved in the numerous variables, the negotiation process is completed. ¶ [0301] In an additional embodiment, negotiation between a B-INA and at least two S-INAs shows the complex dynamics of automated negotiation dynamics over multiple variables. In another embodiment, this multi-lateral multivariate automated negotiation process occurs with mobility in alternating locations with INAs moving program code as illustrated in Figs.39A-B); “wherein the second enterprise plan comprises the second next action” (Solomon teaches different examples: Solomon Fig. 38 step 3808-> Renegotiate other terms-> Y-> repeat. Fig.39A step 3845: B-INA executes more tasks at remote location?->Y-> step 3855: B-INA assesses next task using internal database and analysis->Y-> step 3857->B-INA assess next location for task-> 3860-> B-INA identifies next location for task -> Fig. 39B steps 3865->3905);
	
	- “transmitting the second enterprise plan 	(Solomon ¶ [0217] The layers of a CCN can be described as follows: (1) Corporate databases & customer GUI are front end or top layer; (2) showcase databases are at 2nd layer; (3) Ms both buyer and seller, as well as promotions and RMOs, are at 3rd layer which represents analytics; (4) Buyer, seller inter-agents & collaboration are in the middle, interagency layer, at layer 4; (5) CSAs are at the 5th (search) layer; (6) Several varieties of INAs are at 6th (negotiation) layer, and; (7) Buyer and seller ITAs are at the 7th (transaction) layer. The configuration of this distributed database infrastructure and this integrative multi-agent system (MAS) differs substantially from prior systems, as does the system architecture described in these figures. The specific methods for actions and”
	
	- “wherein the first enterprise plan is an upper bound or a lower bound to the second enterprise plan” (Solomon teaches several examples as follows. ¶ [0246] 5th sentence these promotions are in form of exploding offers that diminish over time. specifically ¶ [0248] 2nd sentence: products that use decaying technology 2060& services that use off-peak capacity 2070 are discounted ¶ [0255] 2nd-4th sentences: a different example where risks are either re-packaged 2260 or time shifted 2290. If they are re-packaged, the risks can be either concentrated 2255 (for maximum return on upside) or diluted (2310) for risk diversification (minimum loss on downside). By time shifting various risk contingencies, risks can be diluted over time so as to overcome a temporary supply imbalance. Risk penalties can come in the form of cash or future discounts or coupons).
--------------------------------------------------------------------------------------------------------------------
Solomon might suggest at ¶ [0222] last sentence, ¶ [0245], Fig.16-19, but does not 
explicitly recite “a power spectrum”  as claimed. 

Solomon also does not teach: “the third server configured to execute a software application for controlling the operation of at least some of the computing devices to implement the process for the enterprise” as claimed. 	 

* However *
Gilmore in analogous art of enterprise operations teaches:
	- “a power spectrum” (Gilmore ¶ [0196] 1st -2nd sentences: Fig. 8B shows a spectral plot obtained by performing Fast Fourier Transform (FFT) of the daily PR data shown in Fig.8A. In Fig. 8B, the x-axis represents a spectrum of frequencies (expressed as days -1) found in the FFT of the data of Fig. 8A, and the y-axis represents spectral power, which is a measure of the extent to which a particular frequency contributes to the plot, or signal, shown in Fig. 8A).
	- “the third server configured to execute a software application for controlling the operation of at least some of the computing devices to implement the process for the enterprise” (Gilmore teaches several examples as follows: Gilmore ¶ [0074] 3rd sentence: 
	Gilmore ¶ [0076] back-end may also include origin servers 330 which may populate a web cache at each of server farms 340 with content for the provisioning of the web pages of the interface to users at computing devices 360. Server farms 340 may provide the set of web pages to users at computing devices 110 using web caches at each server farm 340. In association with a user's use of these web pages, user requests for content may be algorithmically directed to a particular server farm 340. For example, when optimizing for performance locations for serving content to the user may be selected by choosing locations that are the fewest hops, the fewest number of network seconds away from the requesting client or the highest availability in terms of server performance (both current and historical), so as to optimize delivery across the network. 
	Gilmore ¶ [0077] 2nd - 3rd sentences User requests which cannot be serviced by server farm 340 may be routed to one of service servers 330. These requests may include requests for complex services implemented by service servers 330, in some cases utilizing the data obtained or determined using data processing and analysis servers 310).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Solomon’s “method” / “system” to include “a power spectrum” and “the third server configured to execute a software application for controlling the operation of at least some of the computing devices to implement the process for the enterprise” in view of Gilmore to effectively balance the data loads across the servers (Gilmore ¶ [0074] last sentence and MPEP 2143 G) and effectively optimizing for performance locations for serving content by choosing locations that are the fewest hops, the fewest number of network seconds away from the requesting client or the highest availability in terms of server performance (both current and historical), so as to optimize delivery across the network (Gilmore ¶ [0076] last sentence & MPEP 2143 G). The predictability of such modification is corroborated by the broad level of skill of one of Gilmore at mid-¶ [0033], ¶ [0192], ¶ [0203] 2nd-3rd sentences, ¶ [0206] 2nd, 4th sentences, ¶ [0207] 2nd sentence, ¶ [0211] 3rd sentence, ¶ [0213] last sentence.  
Alternatively, the claimed invention can also be viewed as a mere combination of old data storage and transacting / transferring elements in a similar enterprise operations field of endeavor, no matter of its applicability as in Solomon’s broadly recited transactions or in the more specific Gilmore car buying and selling transactions. In such combination each element would have merely performed the same analytical and execution functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Solomon in view of Gilmore above, the results of the combination would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).

Claims 2, 11 
Solomon / Gilmore teaches all the limitations in claims 1, 10 above. 
Solomon further suggests:
	- “the first intelligent agent determining the first enterprise plan for the first future time period”; “and”
	- “the second intelligent agent determining the second enterprise plan for the second future time period”.
	- “the first intelligent agent determines the first enterprise plan for a first future time period including the two or more future time periods”; “and”
	- “the second intelligent agent determines the second enterprise plan for a second future time period in the two or more future time periods” as claimed. However, 
	(Solomon Fig.18&mid-¶ [0265] further teaches Data exchanged between B-IA & S-IAs is time-sensitive.  Solomon ¶ [0223] last sentence: S-IA continuously filters data in real time to showcase database. Solomon ¶ [0369] selection of successful B-C-INAs occur over time by instituting overlapping time frames for the filling of buyer baskets   
	Solomon Fig.18 and ¶ [0248]: There are different main types of promotions as outlined in Fig.17. In general, products that use decaying technology 2060 and services that use off-peak capacity 2070 are discounted. see Fig.18. In addition, items that are 
	Solomon ¶ [0249] A Dynamic pricing curve is illustrated in Fig.18. This figure shows the decline of prices related to off-peak services or to trailing edge technology.	Solomon ¶ [0250] Fig.19 shows a list of promotional categories to which item prices tend to fall. these categories are thus used in marketing promotions by promotion module.
	Solomon ¶ [0251] 5th sentence: Discounts are again specified according to the product decay curve or by supply & demand curves or services yield management curve
	Solomon ¶ [0274] last 3 sentences: the winning S-INA then passes the transaction terms to the winning sellers S-ITA (2605) and the B-INA passes the deal terms to its B-ITA (2600). The transaction is then sent back to negotiation sessions for re-negotiation of those terms and then returned to ITAs for clearance. Once the ITAs clear the transaction, negotiation ceases (2610) and the session ends. Similarly Solomon ¶ [0283], ¶ [0289].
	Solomon ¶ [0401] noting another example where: specified artificial intelligence - AI approaches are applied to INAs in the aggregation, arbitrage and combinatorial contexts of a demand-initiated system precisely because of the immense complexity of automating these complicated functions. AI-induced INAs can solve complex negotiation problems within specific rules that pre-programmed systems cannot. Since the present invention involves several dimensions of complexity, including multivariate, multilateral, combinatorial and mobile aspects in a demand-initiated system--which are exponentially more complex in combination AI approaches are increasingly pivotal. Solomon ¶ [0038] 1st - 2nd sentences: Cooperative INAs (c-INAs) are comprised of groups of buyer INAs that band together in various ways in order to negotiate optimal deals. There are three types of c-INA applications: (1) neutral brokers used for intermediation, (2) aggregation of buyers and (3) multi-item bundles Solomon ¶ [0040] last two sentences: By cooperating, multiple sellers (using c-INAs) can behave as a single seller strictly for the purposes of calculating buyer bids, and thus determining the appropriate multi-item bundle buyer winner(s). The present system applies combinatorial auction processes to a unique commercial implementation of a multi-agent system. Solomon ¶ [0041] Dynamic INAs (d-INAs) are double agents that switch roles from buyer to seller and vice-versa. D-
 
Gilmore also teaches or suggests: 
- “for two or more future time periods comprising a first future time period and a second future time period” (Gilmore ¶ [0038] 2nd - 3rd sentences:, ¶ [0044] 2nd - 3rd sentences,
¶ [0110] 1st sentence marketing trends include price ratio prediction of price ratios for a certain past but also applicable to future time period (e.g., the next or subsequent 30 days). These historical trends may be segmented geographically e.g., there may be a localized or national market price ratio historical trend but also applicable for the future);
 	- “the first intelligent agent determining the first enterprise plan for the first future time period” (Gilmore Fig.7 step 790, Fig.8A, mid-¶ [0147] In certain embodiments, a temporal bin 530 of 60 days is typical. Also Figs. 8C, 8E, 8G, 9); “and”
	- “the second intelligent agent determining the second enterprise plan for the second future time period” (Gilmore Fig.7 step 790, Fig.8B, mid-¶ [0147] In certain embodiments, a temporal bin 530 of 60 days is typical , but may be increased to as high as 180 days or more. Also Figs. 8D, 8F, 8H, 9)
	- “the first intelligent agent determines the first enterprise plan for a first future time period including the two or more future time periods” 
	(Gilmore ¶ [0147] last 4 sentences: a temporal bin 530 of 60 days is typical, but may be increased to as high as 180 days (or more) in the case of noisy or insufficient data. Applying the fallback binning logic, the first bin of data to satisfy the data sufficiency conditions may be used. In particular, the data of the bin may be loaded into a cache at the vehicle data system so that such data may be more quickly accessed during such processing to increase the speed of processing and response. In the event that the 
	Gilmore ¶ [0148] Turning now to Fig. 5B, which provides an illustration of fallback binning logic which may be used for determining a data set for forecasting trends in the market for a particular used vehicle according to certain embodiments of a vehicle data system. In this example, optimizing the fallback structure for used cars may result in a binning structure in which fewer bins are used than in the example of Fig. 5A, and the sequencing of the geographical bins may be different than in Fig. 5A.
	Gilmore ¶ [0038] last sentence: It will be apparent that such market trend data will be useful to both dealers and potential purchasers and thus may be usefully presented or utilized in conjunction with both consumer-facing or dealer-facing access points and interfaces. Similarly see Gilmore ¶ [0083] Embodiments of the vehicle data system may also be configured to obtain syndicated sales data 415 at step 410. Syndicated sales data companies aggregate new and used sales transaction data from the DMS of dealers with whom they are partners or have a contract. These syndicated sales data companies may have formal agreements with dealers that enable them to retrieve transaction data in order to syndicate the transaction data for the purposes of analysis or purchase by other data companies, dealers or OEMs); “and”
	- “the second intelligent agent determines the second enterprise plan for a second future time period in the two or more future time periods”
	(Gilmore ¶ [0147] last 4 sentences: a temporal bin 530 of 60 days is typical, but may be increased to as high as 180 days (or more) in the case of noisy or insufficient data. Applying the fallback binning logic, the first bin of data to satisfy the data sufficiency conditions may be used. In particular, the data of the bin may be loaded into a cache at the vehicle data system so that such data may be more quickly accessed during such processing to increase the speed of processing and response. In the event that the fallback binning logic fails to locate a bin satisfying the data sufficiency conditions, then the vehicle data system may apply a low volume model. 
	Gilmore ¶ [0148] Turning now to Fig. 5B, which provides an illustration of fallback binning logic which may be used for determining a data set for forecasting trends in the market for a particular used vehicle according to certain embodiments of a vehicle data 
	Gilmore ¶ [0038] last sentence: It will be apparent that such market trend data will be useful to both dealers and potential purchasers and thus may be usefully presented or utilized in conjunction with both consumer-facing or dealer-facing access points and interfaces. Similarly see Gilmore ¶ [0083] Embodiments of the vehicle data system may also be configured to obtain syndicated sales data 415 at step 410. Syndicated sales data companies aggregate new and used sales transaction data from the DMS of dealers with whom they are partners or have a contract. These syndicated sales data companies may have formal agreements with dealers that enable them to retrieve transaction data in order to syndicate the transaction data for the purposes of analysis or purchase by other data companies, dealers or OEMs

	Rationales to modify/combine Solomon / Gilmore were presented above. 

Claims 3, 12
Solomon / Gilmore teaches all the limitations in claims 2, 11 above. 
Solomon further teaches or suggests:
	- “the first enterprise plan and the second enterprise plan are retail assortment plans, each retail assortment plan comprising at least one selected from the group of an assortment plan, a retail price plan” (Solomon ¶ [0031] 1st sentence: Once a commercial search agent CSA has initiated a search query for information (and promotions) to cooperative communications networks - CCN showcase databases, at least two seller intelligent negotiation agent s-INAs respond with initial ask price, and alternative prices for different product or service features, quality, quantity, delivery times, etc. Solomon ¶ [0045] 3rd-5th sentences:  the system adapts rapidly because prices change continuously based on market factors. Such a system is especially well suited for revenue management in which prices are dynamic for high peak and low peak times. In addition, since the distributed system adapts to changing prices), “a demand plan, a replenishment plan, and a packing plan” (Solomon ¶ [0046] 3rd sentence noting the plans comprise a 

Claims 4, 13 
Solomon / Gilmore teaches all the limitations in claims 2, 11 above. 
Solomon further teaches or suggests: 
	- “the first enterprise plan and the second enterprise plan comprise retail promotional plans, each retail promotional plan comprising at least one selected from the group of a quarterly promotional product selection plan, a weekly promotional product selection plan, a weekly promotional price selection plan, a demand plan and a retail inventory allocation plan” (Solomon provides several examples of demand plan as follows: Solomon ¶ [0055] 5th sentence: the efficiencies smooth out supply and demand imbalances including lags that develop from reduced information which tend to cause increased market friction. To this end Solomon ¶ [0081] provides an adaptive, automated, information-rich economic system for sales and trade that drives the production and distribution of resources with maximum efficiency as a holy grail of automated commerce, where competition needs to be maximized within the constraints of a competitive marketplace with the optimal economic system, while being demand-driven, is fair to buyer and sellers, smoothing out the business cycle when applied to general economic consequences, and will be disintermediated and self-organizing. Solomon ¶ [0242] 4th sentence noting another example. Solomon ¶ [0247] 1st,4th sentences: Proximity marketing allows sellers to shape demand by influencing buyer behavior with incentives. Proximity marketing also allows sellers to exploit opportunities by immediately offering promotions for qualified buyers in the context of a demand-initiated sales system. Solomon ¶ [0251] 5th - 6th sentences: Discounts are again specified according to the product decay curve (or by supply and demand curves) or services yield management curve. It is important to note the multivariate nature of discounting beyond the price factor alone, because quantity, quality, features, bundles, and time-sensitivity are each important criteria that affect customer demand. Solomon ¶ [0270] The present invention uses INAs in a distinctive demand-initiated system in which a B-INA, after performing an st sentence: Automated negotiation is illustrated in FIG. 38 in a demand-initiated sales system. Solomon ¶ [0313] 2nd sentence: the use of AI and mobility make demand-initiated automated negotiation processes increasingly dynamic), “and a retail inventory allocation plan” (Solomon [0255] 4th sentence: By time shifting various risk contingencies, risks can be diluted over time so as to overcome a temporary supply imbalance. ¶ [0317] 4th sentence noting another example where: Depending on supply and demand imbalances, INAs may be optimistic, opportunistic, and aggressive if sellers have shortages, or if buyers have surpluses. ¶ [0330] 3rd sentence noting another example: if a surplus of items creates incentive by sellers to shift buyer demand from scarce items).

Claims 5, 14 
Solomon / Gilmore teaches all the limitations in claims 2, 11 above. 
Solomon further teaches or suggests: “wherein”:
	- “the first enterprise plan and the second enterprise plan are retail price plans, each retail price plan comprising at least one selected from the group of a retail markdown plan” (Solomon ¶ [0091] 2nd sentence: the aggregation process allows a vendor to provide wholesale discount pricing, upon which, after a specified time, the buyers and seller ultimately agree. Solomon ¶ [0248] There are different main types of promotions as outlined in Fig.17. In general, products that use decaying technology (2060) and services that use off-peak capacity (2070) are discounted. See also Fig. 18. In addition, items that are bundled, possess fewer features or lower quality, have multiple units or are less time-sensitive (2080), are discounted. Information about these discounts is broadcasted in the form of promotions outlining these sales opportunities. Solomon ¶ [0251] 5th-6th sentences: Discounts are again specified according to the product decay curve (or by supply and demand curves) or services yield management curve. It is important to note the multivariate nature of discounting beyond the price factor alone, because quantity, quality, features, bundles, and time-sensitivity are each important criteria that affect customer demand. Solomon ¶ [321] last sentence: Because the B-C-INAs congregate for the pooling process and because they cooperate for the purposes of aggregating for st sentence: Since B-C-INAs can be essentially B-INAs that aggregate or work together in order to cooperate for discounts and more substantial buying power than individual B-INAs, there are several sources that initiate B-C-INA transactions), “a retail demand plan” (Solomon provides several examples of demand plan as follows: Solomon ¶ [0055] 5th sentence: the efficiencies smooth out supply and demand imbalances including lags that develop from reduced information which tend to cause increased market friction. To this end Solomon ¶ [0081] provides an adaptive, automated, information-rich economic system for sales and trade that drives the production and distribution of resources with maximum efficiency as a holy grail of automated commerce, where competition needs to be maximized within the constraints of a competitive marketplace with the optimal economic system, while being demand-driven, is fair to buyer and sellers, smoothing out the business cycle when applied to general economic consequences, and will be disintermediated and self-organizing. Solomon ¶ [0242] 4th sentence noting another example. Solomon ¶ [0247] 1st , 4th sentences: Proximity marketing allows sellers to shape demand by influencing buyer behavior with incentives. Proximity marketing also allows sellers to exploit opportunities by immediately offering promotions for qualified buyers in the context of a demand-initiated sales system. Solomon ¶ [0251] 5th - 6th sentences: Discounts are again specified according to the product decay curve (or by supply and demand curves) or services yield management curve. It is important to note the multivariate nature of discounting beyond the price factor alone, because quantity, quality, features, bundles, and time-sensitivity are each important criteria that affect customer demand. Solomon ¶ [0270] The present invention uses INAs in a distinctive demand-initiated system in which a B-INA, after performing an initial query with a CSA and receiving a report of initial bids from at least two sellers for a comparable item (or items in a bundle), bids simultaneously with the S-INAs. Solomon ¶ [0299] 1st sentence: Automated negotiation is illustrated in FIG. 38 in a demand-initiated sales system. Solomon ¶ [0313] 2nd sentence: the use of AI and mobility make demand-initiated automated negotiation processes increasingly dynamic), “and a retail inventory allocation plan” (Solomon ¶ [0255] 4th sentence: By time shifting various risk contingencies, risks can be diluted over time so as to overcome a temporary supply th sentence noting another example where: Depending on supply and demand imbalances, INAs may be optimistic, opportunistic, and aggressive if sellers have shortages, or if buyers have surpluses).

Claims 6, 15
Solomon / Gilmore teaches all the limitations in claims 2, 11 above. 
Solomon further teaches or suggests: 
	- “the first enterprise plan and the second enterprise plan are insurance plans, each insurance plan comprising at least one selected from the group of an insurance policy price plan, a claim adjudication plan, a claims fraud detection plan, and a claims subrogation plan” (Solomon ¶ [0025] last two sentence noting the intelligent analytical agents AA access services such as insurance opportunities. Such information breadth makes AAs integral data computation resource for other agents in the system, most prominently ITAs and INAs. Solomon ¶ [0046] 3rd sentence noting another example where products may be bundled with services (warranties, insurance, etc.), product features may be upgraded, or delivery time accelerated to benefit unique buyer preferences. Solomon ¶ [0052] 4th sentence: Financial services include insurance, warranty and other risk analysis and risk limiting opportunities as further detailed at ¶ [0255]. Finally ¶ [0203] Fig.91 lists insurance risk factors for use in a multi-agent system including cost of loses), “a claim adjudication plan, a claims fraud detection plan” (Solomon ¶ [0203] Fig.91 lists insurance risk factors for use in a multi-agent system including fraud), and a claims subrogation plan”.
	
Claims 7, 16 
Solomon / Gilmore teaches all the limitations in claims 3, 12 above. 
Solomon further suggests: 
- “for a subsequent future time period in the two or more future time periods”:
    - “determining a subsequent enterprise plan based on the first enterprise plan, the second enterprise plan, the transformed transaction data, and the second decision making policy of the second intelligent agent, and the enterprise model of the second intelligent agent”;
    - “wherein the subsequent future time period is the next time period after the second future time period in the two or more future time periods”; “and”
    - “/ wherein the first enterprise plan is a constraint to the subsequent enterprise plan /”.
	(Solomon ¶ [0248] There are different main types of promotions as outlined in Fig. 17. In general, products that use decaying technology 2060 and services that use off-peak capacity 2070 are discounted. also Fig. 18. In addition, items that are bundled, possess fewer features or lower quality, have multiple units or are less time-sensitive 2080, are discounted. Information about these discounts is broadcasted in the form of promotions outlining these sales opportunities.
	Solomon ¶ [0249] A Dynamic pricing curve is illustrated in Fig.18. This figure shows the decline of prices related to off-peak services or to trailing edge technology.	Solomon ¶ [0250] Fig.19 shows a list of promotional categories to which item prices tend to fall. these categories are thus used in marketing promotions by promotion module.
	Solomon ¶ [0274] last 3 sentences: the winning S-INA then passes the transaction terms to the winning sellers S-ITA (2605) and the B-INA passes the deal terms to its B-ITA (2600). The transaction is then sent back to negotiation sessions for re-negotiation of those terms and then returned to ITAs for clearance. Once the ITAs clear the transaction, negotiation ceases (2610) and the session ends. Similarly [0283], [0289]
	Solomon ¶ [0401] noting another example where: specified artificial intelligence - AI approaches are applied to INAs in the aggregation, arbitrage and combinatorial contexts of a demand-initiated system precisely because of the immense complexity of automating these complicated functions. AI-induced INAs can solve complex negotiation problems within specific rules that pre-programmed systems cannot. Since the present invention involves several dimensions of complexity, including multivariate, multilateral, combinatorial and mobile aspects in a demand-initiated system--which are exponentially more complex in combination AI approaches are increasingly pivotal. Solomon ¶ [0038] 1st - 2nd sentences: Cooperative INAs (c-INAs) are comprised of groups of buyer INAs that band together in various ways in order to negotiate optimal deals. There are three types of c-INA applications: (1) neutral brokers used for intermediation, (2) aggregation of buyers and (3) multi-item bundles Solomon ¶ [0040] last two sentences: By cooperating, multiple sellers (using c-INAs) can behave as a single seller strictly for the 
	 
Claims 8, 17 
Solomon / Gilmore teaches all the limitations in claims 7, 16 above. 
Solomon further teaches or suggests: 
	- “the first intelligent agent and the second intelligent agent are in three or more intelligent agents” (Solomon ¶ [0004] intelligent transaction agents - ITAs and INAs further divided at  ¶ [0215] as buyer intelligence agent B-INA, seller intelligent agent S-INA)
	- “the first enterprise plan and the second enterprise plan are further determined based on at least one enterprise plan of a third intelligent agent in three or more intelligent agents” (Solomon ¶ [0319] 1st sentence: ITA functions can be included in an INA for concurrent program execution. Solomon ¶ [0425] AA functions may be consolidated with or included in INAs or ITAs and may execute concurrently. Solomon ¶ [0030] The multi-agent system (MAS) is the core system and process for the negotiation and completion of transactions. The MAS consists of intelligent negotiation agents (INAs) and intelligent transaction agents (ITAs). INAs have buyer (b-INA) or seller (s-INA) roles; similarly, ITAs have b-ITA and s-ITA roles. Solomon ¶ [0042] INAs interact with intelligent transaction agents in order to obtain information necessary to complete transactions. ITAs interact with AAs in order to analyze and synthesize both general economic data and specific 
¶ [0274], ¶ [0297], ¶ [0327], ¶ [0329], ¶ [0336]- ¶ [0337], ¶ [0373]- ¶ [0381]) 
	 

Claims 9, 18
Solomon / Gilmore teaches all the limitations in claims 8, 17 above. 
Solomon further teaches or suggests: “wherein three or more intelligent agents are configured to operate on the second server in one of: a series configuration” (Solomon 
¶ [0305] In an additional embodiment, the B-INA sends its children or micro-agents (cf. Fig. 72) to remote locations because it must be split into at least two parts in order to negotiate simultaneously with two S-INAs. Solomon ¶ [0383] 2nd- 3rd sentence: One method to do this, as described in FIG. 72 (and earlier), is for a B-INA to spin off various children or B-INA micro-agents (7110, 7115, and 7120).  Each B-INA micro-agent can complete a negotiation session with one of a series of S-INAs at various locations 7125, 7130, 7135), “and a parallel configuration” (Solomon ¶ [0031] last sentence: INA interactions may occur in parallel at buyer or seller locations. Multiple sellers are eventually limited to two sellers per session until ultimately one is selected by the buyer. Solomon ¶ [0383] 1st, 4th sentences: A B-INA negotiates with at least two S-INAs to conduct multiple parallel (or sequential) negotiations. Micro-agents can communicate with each other in order to conduct parallel simultaneous negotiations with multiple S-INAs).  











Conclusion
The following prior art is made of record and considered pertinent to Applicant's disclosure:
* US 20160055427 A1 teaching at ¶ [0036] FIG. 23 is an example illustrating a decision tree for a database maintained by an insurance company to predict a risk of an insurance contract based on a type of a car and a age of its driver; ¶ [0220]- ¶ [0227] noting fraud detection)
* US 20150324884 A1          teaching Virtual Marketplace Enabling Machine-to-
                                             Machine Commerce
* US 20120226613 A1	teaches Adaptive identification of sources of fraud
* US 20030233305 A1	teaches Information collaboration between intelligent 
				agents in a distributed network
* US 20160148227 A1	teaches demand-driven transactions
* US 20100169114 A1	teaches Clinical Intelligent Agents Implementing an 
                                             Integrated Intelligent Monitoring and Notification System
* US 20150195300 A1	teaches system administrator behavior analysis
* US 20180293640 A1	teaches quote-to-cash intelligent software agent
* US 20100324941 A1	teaches Persistent sales agent for complex transactions
* US 10141780 B2	            teaches Multi-agent function and dispatch on a smart 
                                              grid monitoring system
* US 20160055427 A1	 teaches  artificial intelligence and machine learning as-
                                              a-service
* US 5920848 A	            teaches the use of intelligent agents for financial 
                                              transactions, services, accounting, and advice
* US 5926798 A	            teaches the performing of computer-based on-line 
                                              commerce using an intelligent agent
* US 20100235231 A1	 teaches Lead acquisition, promotion and inventory 
                                              management 
* US 20020116349 A1	teaches an Interface between vendors and customers 
                                             that uses intelligent agents
* US 20030149578 A1	teaches an Intelligent procurement agent
* US 20160180222 A1	teaches Intelligent Personal Agent Platform and System 
                                             and Methods for Using Same
* US 20050256787 A1	teaches Intelligent fulfillment agents
* US 20140314225 A1	teaches intelligent automated agent for a contact center
* US 20180225607 A1	teaches intelligent assignment of agents
* US 20050091147 A1	teaches Intelligent agents for predictive modeling
* US 6119101 A	           teaches Intelligent agents for electronic commerce
* US 6401080 B1	           teaches Intelligent agent with negotiation capability and 
                                             method of negotiation therewith
* US 20180060964 A1	teaches intelligent agent as competitor and collaborator 
                                              in a system for addressing an enterprise opportunity
* US 20100217702 A1	teaches Electronic System for Coordinating Contracts 
                                            Relating to Property
* US 20040205034 A1	teaches Communication between intelligent agents and 
                                             humans in a distributed system environment
* US 20170236153 A1	teaches Commerce System and Method of Providing 
                                             Personalized Marketing Presentation with Products of 
                                             Interest for Consumer Using Intelligent Personal Agent
* US 20090112608 A1	teaches Collaborative multi-agent system for dynamic 						management of electronic services in a mobile global 
				network environment
* US 10832251 B1	           teaches Behavioral analysis for smart agents
* US 20150046332 A1	teaches behavior tracking smart agents for artificial 
				intelligence fraud protection and management
* US 20150339672 A1	teaches automation tool development method for building 
				computer fraud management applications
* Saarenvirta, Kari Tapio Evaluation of turbulence models for internal flows 2003 0258-0258 teaches several alghoritmic concepts corresponding to the current Inventor’s own work 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	May 7th, 2021 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)
        2 Alice Corp Pty Ltd V CLS Bank Int’l, 573 US 208, 223, 110 USPQ2d 1976, 1983 2014; Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        3 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015),
        5 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        6 MPEP 2106.05(f)(2) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        7 MPEP 2106.05(f) citing Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        8 MPEP 2106.05(f) citing “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”;
        9 MPEP 2106.05(f) citing Intellectual Ventures I LLC v Capital One Bank 792 F3d 1363,1370-71,115 USPQ2d 1636, 1642 Fed.Cir. 2015
        10 MPEP 2106.05(a)(f) citing FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        11 MPEP 2106.05(h) citing Electric Power Group, LLC v. Alstom S.A.,830 F.3d 1350,1354, 119 USPQ2d 1739,1742 (Fed. Cir. 2016);
        12 MPEP 2106.05(h) citing buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)
        13 MPEP 2106.05(d) citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
        14 MPEP 2106.05(d) citing “Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014)” and “Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755”
        15 MPEP 2106.05(d) citing TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)